Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Amendment
This Office Action is in response to the preliminary amendment filed 03/25/2020. By this preliminary amendment,
Claims 1-5 have been canceled.
Claims 6-23 are pending.
This application is the continuation of application #15/899,138, filed 02/19/2018,  
now Patent No. 10,394,718; and application #13/233,443, filed 09/15/2011, now Patent No. 9,898,415.

Information Disclosure Statement
The IDS filed on 08/27/2019 is considered and initialed by the examiner.

Allowable Subject Matter
Number of claims allowed: 18.
Allowed claims: 6-23.
The following is an Examiner’s statement of reasons for allowance: The prior art of 
Record does not appear to teach or suggest the claimed limitations alone or in combination, with respect to independent claims 6 and 17, to supply prefetch data from a selected slot of the prefetch buffer in response to a data request from the processor by supplying prefetch data 
	Kessler et al. (US 5,761,706) discloses a method for prefetching data from a stream buffer, which may a stack of two buffer blocks. However, Kessler fails to teach prefetching data from a selected one of the first sub-buffer block or the second sub-buffer block of the selected when the data request corresponds to the first memory, and prefeteching data from both of sub-buffer blocks when the data request corresponds to the second memory.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG KHANH TA whose telephone number is (571)272-6380.  The examiner can normally be reached on Mon -Thurs, 7-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TT/

/RYAN BERTRAM/Primary Examiner, Art Unit 2137